Citation Nr: 1329394	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals, right 
shoulder injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased a noncompensable 
rating to 10 percent, for residuals, right shoulder injury, 
effective August 2008.  The Veteran disagreed with the 
10 percent rating and the current appeal ensued.  

In February 2010, the Veteran requested a videoconference 
hearing.  The hearing was scheduled for October 2011.  The 
Veteran did not report for the scheduled hearing.  

The  issue of entitlement to service connection for an 
acquired psychiatric disorder, secondary to his service-
connected residuals, right shoulder injury, has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his residuals, right shoulder 
injury, are more severe than the current 10 percent 
evaluation reflects.  

A review of the record reveals since the Veteran's last 
examination of the right shoulder in March 2010, his 
complaints, to include, limitation of motion, have 
increased.  Shortly before the March 2010 VA examination, he 
underwent surgery in January 2010.  Most recently, in 
August 2012, his right shoulder abduction was much reported 
to be worse than shown during his March 2010 VA examination.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not clearly 
reflect the current state of the veteran's disability, a VA 
examination must be conducted. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  In this 
case, the Veteran needs to have an additional examination to 
determine the level of disability caused by this disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any new medical evidence, from VA or 
otherwise, that may have come into 
existence since the time the claims file 
was last updated by the RO/AMC, to include 
the Veteran's private physical therapy 
findings related to his right shoulder 
disability, performed in January 20012.  

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
right shoulder disability.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  All indicated 
studies deemed necessary, should be 
conducted.  The examination report should 
include a detailed account of all 
symptomatology found to be present.  Range 
of motion testing should be performed.  
   
3.  Thereafter, the RO/AMC will then 
readjudicate the above stated issue.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative, should be provided 
with an appropriate Supplemental Statement 
of the Case, and should be given an 
opportunity to respond.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


